             Case 1:20-cv-12136-DPW Document 1 Filed 12/01/20 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
COLONIAL WHOLESALE BEVERAGE )
                                    )
Plaintiff,                          )
                                    )
v.                                  )
                                    )
LOCAL 59, INTERNATIONAL             )
BROTHERHOOD OF TEAMSTERS            )
                                    )
Defendant                           )
____________________________________)

         COMPLAINT TO VACATE ARBITRATOR’S DECISION AND AWARD

Introduction

        The Plaintiff hereby requests this Court to vacate the part of the Award (see Exhibit 1) of

Lawrence T. Holden, Jr., the arbitrator of the matter, dated November 17, 2020, finding in favor

of the reinstatement of Michael Jenney after he had been terminated by his employer, the

Plaintiff, for testing positive for cocaine while operating one of the Plaintiff’s vehicles and while

on the job. The Plaintiff terminated Jenney based on its substance abuse policy as outlined in the

plain language of its collective bargaining agreement (“Agreement”) (see Exhibit 2) and the

Plaintiff’s Employee Handbook (“Handbook”) (see Exhibit 3), which was signed by Jenney.

The Plaintiff’s substance abuse policy is rooted in its belief that allowing the kind of reckless

behavior demonstrated by Jenney, poses too high of a threat to the Plaintiff’s business, to the

public at large, and to the other members of the Plaintiff’s staff in terms of the future liability, the

reputational harm, the distrust from its clients, the increases to its insurance premiums, the

breakdown in worker dependability, the threat of toxicity in the workplace, and – most

importantly – the immeasurable public safety concerns.


                                                   1
1242369.v1
             Case 1:20-cv-12136-DPW Document 1 Filed 12/01/20 Page 2 of 8




        The arbitrator’s Award exceeded the clear confines of the question posed by both parties

and replaced the plain meaning of the Agreement and the Handbook with the arbitrator’s “own

notions of industrial justice.” From the start of his Analysis section, the arbitrator exceeded his

authority beginning with how he framed what were the bounds of his inquiry as arbitrator. (See

Exhibit 1, p. 8). Instead of focusing on the question posed by the Union and the Plaintiff as to

whether the Plaintiff had just cause to terminate and then, if not, what was the appropriate

remedy – the arbitrator instead focused his Analysis section on the overly broad issue of “what

should be the appropriate outcome for Jenney in light of his positive test result.” (See Exhibit 1,

p. 8). This overly broad approach came to infect his Analysis, which focuses on what the remedy

ought to have been, instead of just focusing on the limited question posed to him by the parties,

which was whether the Plaintiff had just cause to terminate Jenney. (See Exhibit 1, p. 1). The

arbitrator did determine that, under the clear terms of the Agreement and the Handbook, the

Plaintiff “has retained discretion, bounded by the contractual principle of just cause decision-

making, as to the manner in which it will deal with violations of its substance abuse policy.”

(See Exhibit 1, p. 9). This finding by the arbitrator should have been the end-point of the

arbitrator’s inquiry and should have amounted to a decision reflecting the Plaintiff’s just cause

discretion to terminate Jenney instead of triggering the need to inquire into the proper remedy for

Jenney’s failure of a drug test. Instead, to render his Award, the arbitrator misapplied tangential

evidence beyond the plain meaning of the Agreement and the Handbook. In looking at this

tangential evidence, the arbitrator violated the Agreement’s prohibition against an arbitrator from

attempting “to add to, subtract from or modify any of the terms of this Agreement or any

agreements supplemental thereto,” which includes the Handbook. (See Exhibit 2, Article 25.2).

        In sum, by not following the plain meaning of the Agreement and the Handbook and not



                                                 2
1242369.v1
             Case 1:20-cv-12136-DPW Document 1 Filed 12/01/20 Page 3 of 8




following the question posed to him by the Union and the Plaintiff, the arbitrator exceeded his

authority and replaced the plain meaning of the Agreement and the Handbook with his own brand

of industrial justice. Thus, the Plaintiff asks this Court to vacate the arbitrator’s Award.



Jurisdiction

    1. This is a Complaint for vacation of an arbitrator’s decision and award pursuant to Section

        301 of the Labor Management Relations Act, 29 U.S.C. sec. 185.

    2. The Plaintiff is Colonial Wholesale Beverage Co. (“Plaintiff”), a Massachusetts

        Corporation doing business in Massachusetts, with a Massachusetts business address of

        970 Old Reed Road, North Dartmouth, MA, 02747, and an “employer” within the

        meaning of Section 2 of the National Labor Relations Act (“Act”), 29 U.S.C. sec. 152.

    3. The Defendant is Local 59, International Brotherhood of Teamsters (“Union”), which is a

        labor organization doing business in Massachusetts, with a business address of 27 South

        Sixth Street, New Bedford, MA 02740, and a “labor organization” within the meaning of

        Section 2(5).

    4. This Court has jurisdiction of this matter pursuant to 29 U.S.C. sec. 185, and 28 U.S.C.

        sec. 1331 (federal question jurisdiction). Venue is appropriate in this Court pursuant to

        28 U.S.C. sec. 1391(b),



Factual Background

    5. For more than eighty years, the Plaintiff has been a family business committed to the

        distribution of quality beverage products and has become known for its strong

        commitment to its clients, its employees, and the people of Southeastern Massachusetts.



                                                  3
1242369.v1
             Case 1:20-cv-12136-DPW Document 1 Filed 12/01/20 Page 4 of 8




    6. Jenney was a commercial driver’s license (CDL) driver for the Plaintiff.

    7. Jenney was a member of the bargaining unit represented by the Union and was covered

        under the Agreement from 2017-2022. (See Exhibit 2). Jenney signed the Plaintiff’s

        Handbook. (See Exhibit 3; Exhibit 4).

    8. Jenney failed a drug test that was collected on Friday, August 16, 2019. Jenney’s August

        16th test was “positive” for cocaine, revealing that Jenney had been operating one of the

        Plaintiff’s vehicles while under the influence of cocaine, an illegal drug. (See Exhibit 5).

        Jenney was then terminated on August 26, 2019 based on the Plaintiff’s substance abuse

        policy.

    9. The Plaintiff’s substance abuse policy, as outlined in the Agreement and the Handbook,

        is as follows: the Plaintiff will immediately terminate an employee for operating one of

        its vehicles or pieces of equipment while on the job and while under the influence, which

        includes any trace of illegal drugs and alcohol above the legal limit in Massachusetts.

        (See Exhibit 1, p. 3-4). The Plaintiff applies this substance abuse policy evenly and does

        not take exception to an employee’s otherwise clean record. In fact, two employees were

        previously fired by the Plaintiff for each operating one of the Plaintiff’s vehicles at a

        work-event while under the influence of alcohol. There are four examples of employees

        who did received second chances. However, these four employees were caught driving

        under the influence (DUI) while they were off the job and while they were driving their

        own vehicles. The reinstatement of these individuals who received DUI’s while off the

        job and while in their own vehicles was agreed to have a non-precedential effect of

        subsequent terminations. (See Exhibit 6).

    10. In December of 2019, Jenney challenged his termination at a grievance meeting with



                                                  4
1242369.v1
             Case 1:20-cv-12136-DPW Document 1 Filed 12/01/20 Page 5 of 8




        members of the Plaintiff’s management team.

    11. The matter went to arbitration on October 6, 2020.

    12. For the arbitration, the arbitrator was posed by both parties the narrow question: “Did the

        [Plaintiff] have just cause to terminate the employment of Michael Jenney, on or about

        August 26, 2019? If not, what shall the remedy be?” (See Exhibit 1, p. 1).

    13. The arbitrator’s authority to reach this decision derived from the clear terms of the

        Agreement, which included the limiting instruction that the arbitrator “did not have the

        power to add to, subtract from or modify any of the terms of this Agreement or any

        agreements supplemental thereto.” (See Exhibit 2, Article 25.2). The language “any

        agreements supplemental thereto” encapsulated the Plaintiff’s Handbook, which the

        arbitrator considered for his Award.

    14. At the arbitration, Jenney testified that he ingested cocaine on Saturday, August 10, 2019.

        Jenney testified that he had notice that he would be terminated from operating one of the

        Plaintiff’s vehicles or pieces of equipment while on the job and while under the influence

        of cocaine. (See Exhibit 1, p. 4).

    15. The Agreement grants broad management authority to the Plaintiff “to relieve employees”

        for “legitimate business reasons” in its Management Rights Clause. (See Exhibit 2, Article

        4). In addition, in its Discharge and Suspension article, the Plaintiff has the just cause

        discretion to terminate an employee without warning for violating the broad catch-all of

        “any serious matter.” (See Exhibit 2, Article 14).

    16. For purposes of illicit drug use, the Agreement prohibits illicit drug use by its employees.

        (See Exhibit 2, Article 18.13).

    17. The Handbook details the prohibitions surrounding unlawful substances and “that the



                                                   5
1242369.v1
             Case 1:20-cv-12136-DPW Document 1 Filed 12/01/20 Page 6 of 8




        Company retains discretion as to the quantum of the discipline regarding violations of its

        substance abuse policy.” (See Exhibit 1, p. 9). The Plaintiff’s Handbook grants the

        Plaintiff the discretion to immediately terminate an employee who engaged in the

        Handbook’s prohibited conduct. (See Exhibit 3, p. 9-10).

    18. The arbitrator determined that, under the plain language of the Agreement and the

        Handbook, the Plaintiff “has retained discretion, bounded by the contractual principle of

        just cause decision-making, as to the manner in which it will deal with violations of its

        substance abuse policy.” (See Exhibit 1, p. 9).

    19. The arbitrator concluded that the Plaintiff did not have just cause to terminate the

        employment of Jenney and that Jenney should be reinstated forthwith to employment

        with the Employer and shall be made whole for all benefits lost except for back pay.



Count 1

    20. The Plaintiff hereby realleges the facts set forth in paragraphs 1-19 above as though fully

        set forth therein.

    21. The arbitrator’s Award is in violation of Section 301 of the Labor Management Relations

        Act, 29 U.S.C. sec. 185, and Massachusetts General Law, G.L. c. 150C, sec. 11, in that:

             a. The arbitrator exceeded his authority under the Agreement by attempting “to add

                to, subtract from or modify any of the terms of th[e] Agreement or any agreements

                supplemental thereto” when he failed to give proper weight to the Agreement’s

                broad grant of management authority to the Plaintiff “to relieve employees” for

                “legitimate business reasons” in its Management Rights Clause. (See Exhibit 2,

                Article 4, Article 25.2);



                                                  6
1242369.v1
             Case 1:20-cv-12136-DPW Document 1 Filed 12/01/20 Page 7 of 8




             b. The arbitrator exceeded his authority under the Agreement by attempting “to add

                to, subtract from or modify any of the terms of th[e] Agreement or any agreements

                supplemental thereto” when he contemplated unrelated evidence, despite his finding

                that based on the Agreement and the Handbook that the Plaintiff “has retained

                discretion, bounded by the contractual principle of just cause decision-making, as

                to the manner in which it will deal with violations of its substance abuse policy;”

                (see Exhibit 2, Article 25.2; see Exhibit 1, p. 1, 9);

             c. the arbitrator exceeded his authority by not following the question posed by the

                Plaintiff and the Union – about whether the Plaintiff had just cause to terminate

                and then, if not, what was the appropriate remedy – when he instead inquired into

                a remedy for Jenney despite his stated finding that based on the plain meaning of the

                Agreement and the Handbook that the Plaintiff “has retained discretion, bounded

                by the contractual principle of just cause decision-making, as to the manner in

                which it will deal with violations of its substance abuse policy;” and as such, the

                arbitrator chartered into an unnecessary remedy inquiry; (see Exhibit 2, Article

                25.2; see Exhibit 1, p. 1, 9);

             d. the arbitrator exceeded his authority by not following the question posed by the

                Plaintiff and the Union – about whether the Plaintiff had just cause to terminate

                and then, if not, what was the appropriate remedy – when he instead focused his

                Analysis section on the overly broad issue of “what should be the appropriate

                outcome for Jenney in light of his positive test result;” and as such, the arbitrator

                took an overly broad approach to his just cause inquiry; (see Exhibit 1, p. 1, 8-12)

             e. the arbitrator exceeded his authority and replaced the plain meaning of the



                                                    7
1242369.v1
             Case 1:20-cv-12136-DPW Document 1 Filed 12/01/20 Page 8 of 8




                Agreement and the Handbook with his own brand of industrial justice.

WHEREFORE, Plaintiff requests this Court to VACATE the arbitrator’s award and award any

other relief the Court deems just.



                                                     Respectfully Submitted,
                                                     Colonial Wholesale Beverage Co.
                                                     By its attorneys,



                                                     /s/ Kier Wachterhauser
                                                     Arthur Murphy, BBO #362020
                                                     amurphy@mhtl.com
                                                     Kier Wachterhauser, BBO #681772
                                                     kwachterhauser@mhtl.com
                                                     Murphy, Hesse, Toomey & Lehane, LLP
                                                     300 Crown Colony Drive, Suite 410
                                                     Quincy, MA 02169
                                                     Telephone: (617) 479-5000
                                                     Facsimile: (617) 479-6469
                                                     Dated: December 1, 2020




                                                8
1242369.v1
